[Cite as State v. Grimes, 2019-Ohio-1592.]



                                  IN THE COURT OF APPEALS

                         TWELFTH APPELLATE DISTRICT OF OHIO

                                         WARREN COUNTY




STATE OF OHIO,                                  :

        Appellee,                               :        CASE NO. CA2018-11-132

                                                :              DECISION
    - vs -                                                      4/29/2019
                                                :
LAWRENCE A. GRIMES,
                                                :

        Appellant.                              :



                 CRIMINAL APPEAL FROM MASON MUNICIPAL COURT
                              Case No. 18TRC01505



Bethany Bennett, Prosecuting Attorney, 6000 Mason-Montgomery Road, Mason, Ohio
45040, for appellee

Kidd & Urling, LLC, Thomas W. Kidd, Jr., 8913 Cincinnati-Dayton Road, West Chester,
Ohio 45069, for appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal filed by

appellant Lawrence A. Grimes, the transcript of the docket and journal entries, the

transcript of proceedings and original papers from the Mason Municipal Court, and upon

a brief filed by appellant's counsel.

        {¶ 2} Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that a careful review

of the record from the proceedings below fails to disclose any errors by the trial court
                                                             ______________________

prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists four potential errors "that might arguably support the appeal,"

Anders at 744, 87 S. Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and (5)

certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response

having been received we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       S. POWELL, P.J., PIPER and M. POWELL, JJ., concur.




                                           -2-